Citation Nr: 0011271	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  95-35 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1980 to 
October 1984.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 1994 rating decision of the 
Philadelphia, Pennsylvania, Department of Veterans Affairs 
(VA), Regional Office (RO), which denied entitlement to 
service connection for residuals of a pulmonary embolism of 
the right lung and manic depressive disorder.  The veteran 
filed a timely notice of disagreement, and was issued a 
statement of the case in August 1995.  The RO received her 
substantive appeal later that month.  In February 2000, the 
veteran presented testimony at a personal hearing held by the 
undersigned Member of the Board in Washington, DC.  A 
transcript of that hearing has been associated with the 
record on appeal.  During the hearing course, the veteran 
withdrew her pulmonary embolism claim from appellate 
consideration.  Accordingly, the issue will no longer be 
discussed herein.

In reviewing the record, it is also noted that at the 
conclusion of her February 2000 hearing, the veteran 
submitted a 'new' claim for service connection for residuals 
of a low back injury.  Since this issue has still not been 
properly developed for appellate consideration by the Board, 
and is not inextricably intertwined with the issue on appeal, 
it is hereby referred to the RO for appropriate action.  See 
Kellar v. Brown, 6 Vet. App. 157 (1994).


REMAND

Decisions of the Board must be based on all of the pertinent 
evidence available.  38 U.S.C.A. § 7104(a) (West 1991 & Supp. 
1999); see Gilbert v. Derwinski, 1 Vet. App. 49 (1991); see 
also Robinette v. Brown, 8 Vet. App. 69 (1995) and Franzen v. 
Brown, 9 Vet. App. 235 (1996) (VA's obligation under sec. 
5103(a) to assist claimant in filing her claim pertains to 
relevant evidence which may exist or could be obtained), as 
well as Epps v. Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) 
duty attaches in cases where the record references other 
known and existing evidence that pertain to the claim under 
consideration).  The duty to assist the appellant in the 
development of her claim includes the duty to request 
information which may be pertinent to the claim.  38 U.S.C.A. 
§§ 5106, 5107(a) (West 1991).  The duty to assist is 
particularly applicable to records which are known to be in 
the possession of the Federal Government.  See Counts v. 
Brown, 6 Vet. App. 473 (1994).

During the course of her February 2000 personal hearing, the 
veteran testified that she had been awarded Social Security 
Disability Benefits in April 1999.

Records pertaining to the award of such benefits by the 
Social Security Administration (SSA), if any, have not been 
associated with the record certified for appellate review.  
Such records may be of significant probative value in 
determining whether the appellant's claim for service 
connection is, in fact, well grounded.  As the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") held in Lind v. Principi, 3 Vet. 
App. 493, 494 (1992), that the duty to assist requires the VA 
to attempt to obtain records from other Federal agencies, 
including the SSA, when the VA has notice of the existence of 
such.  Thus, the RO must request complete copies of the SSA 
records utilized in awarding the veteran disability benefits.

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following:

1.  The RO should request the Social 
Security Administration to furnish a copy 
of the administrative decision granting 
the appellant disability benefits, if 
any, as well as copies of the medical 
examination reports and treatment records 
reviewed by that agency in granting the 
appellant such benefits.  Efforts to 
obtain these records must be documented 
and any evidence received in response to 
this request should be associated with 
the claims folder.

2.  The RO must then re-adjudicate the 
veteran's claim for service connection 
for an acquired psychiatric disorder, 
with special attention being made to the 
additional evidence submitted or obtained 
on her behalf.

3.  If the determination remains 
unfavorable to the veteran in any way, 
she and her representative should be 
furnished a supplemental statement of the 
case in accordance with 38 U.S.C.A. § 
7105 (West 1991), which includes a 
summary of additional evidence submitted 
and any additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decision reached.  Thereafter, the 
appellant and her representative should 
be afforded the opportunity to respond 
thereto.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the appellant until she 
receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


